Citation Nr: 1621878	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  11-03 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for spina bifida occulta.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to July 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2009 and October 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in March 2014; the hearing transcript has been associated with the file and has been reviewed.  

In May 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  The action specified in the May 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's spina bifida occulta is a congenital defect and there is no evidence that this condition was permanently aggravated by any additional injury or disease to the back or spine incurred during his active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for spina bifida occult have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. § 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In the instant case, the Veteran is seeking entitlement to service connection for spina bifida occulta.

Spina bifida is a birth defect.  See 38 C.F.R. §§ 3.814, 3.815 (2015).  Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and are generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2015); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997).  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.

Here, the Veteran concedes that his spina bifida occulta existed prior to his enlistment, but contends that it never bothered him until service.  He claims that he experienced back pain in service which has continued since that time. 

The Veteran's service treatment records show that although no disability of the back or spine is noted at a June 1966 enlistment physical, a pre-service x-ray of the spine showing spina bifida occulta was reviewed prior to induction.  During service, the Veteran complained on several occasions of low back pain with prolonged standing, but did not report any specific injury.  At separation from service, the Veteran was examined and his back and spine were again noted to be within normal limits.  

Post-service, there is no evidence that the Veteran sought treatment for low back pain until almost two decades after separation from service, although the Veteran testified at his hearing that he received treatment from a chiropractor in the 1970s.  

The Veteran was afforded a VA examination in August 2010.  At that time, the VA examiner opined that the Veteran's back pain is most likely caused by or a result of his service, but then stated that it would be mere speculation as to whether the Veteran's spina bifida occulta was aggravated in service.  Significantly, the examiner did not diagnose the Veteran with any other disability of the back or spine.  

In a November 2010 letter, Dr. J.F. of Winston-Salem Heathcare opined that the Veteran's spina bifida was worsened by his active military service, but offered no explanation for her conclusion.  The Board notes that a medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In a November 2010 letter, the Veteran's treating chiropractor, Dr. R.T., opined that the Veteran's spina bifida is most likely the cause of his chronic back problems and that this condition was worsened by his active military service.  However, like Dr. J.F., he offered no rationale for his conclusion, and his opinion is accordingly accorded no weight.  See id.

In March 2013, Dr. R.T. suggested that spina bifida can cause increased stress on the soft tissue of the stabilizing muscles of the trunk.  Abnormal activity could then destabilize the lumbar motor unit with long-term stress causing additional muscular problems.  However, Dr. R.T. never explicitly states that this is what occurred in the Veteran's case or cites to any medical evidence that would support such a conclusion- he simply speculates that such a scenario could occur without ever offering an opinion regarding the specific facts of this case.  Therefore, his statement is simply an explanation of general medical principles of limited probative value.  

The Veteran was afforded another VA examination in September 2014.  Once again, the Veteran was not diagnosed with any condition of the back or spine other than spina bifida occulta.  Indeed, the examination was significant for the lack of any objective evidence of pathology.  The Veteran had full range of motion of the thoracolumbar spine, with no objective evidence of painful motion.  He had full strength in his lower extremities and sensation and reflexes were intact.  There was no x-ray evidence of arthritis.  The examiner concluded that it is less likely than not the Veteran's current condition is related to service.  First, the examiner noted that many individuals with spina bifida do not even know they have the condition unless it is discovered by an x-ray for unrelated reasons, and therefore, the examiner found it significant that the Veteran had an x-ray of his spine completed prior to service, noting that there would likely be no reason to perform such a study unless the Veteran had reported back problems.  Additionally, the examiner observed that there was an approximately twenty year period between the Veteran's separation from service and any complaints of back problem.  Therefore, he concluded that it is unlikely that any current back problems are related to the Veteran's in-service complaints of low back pain.  

Based on all the above evidence, the Board finds that entitlement to service connection for a low back condition, to include spina bifida occulta, must be denied.  As the Board noted above, the Veteran's spina bifida is a congenital defect which pre-existed his active military service, and service connection cannot be granted for the condition unless there is evidence of a superimposed injury or disease in service that permanently aggravated it.  

While the Veteran's service treatment records show that he complained on several occasions of low back pain, there is no evidence of any specific injury to the back or spine and there is no disability of the back or spine noted at the Veteran's separation physical in May 1968.  Even at the Veteran's most recent VA examination more than forty five years after separation from service, there was no evidence of any additional disability or indeed any objective evidence of low back pathology.  Thus, even if the Board were to concede, solely for the sake of argument, that the physical demands of the Veteran's military service temporarily aggravated his spina bifida occulta, there is no objective medical evidence that his active service caused a permanent worsening of his congenital condition.  In fact, the lack of any change in the Veteran's back or spine between induction and separation from service, as documented on his physical examination reports, weighs against such a finding.  

Significantly, neither the VA examiners nor the Veteran's chiropractor cited an in-service injury or offered a diagnosis separate from spina bifida occulta as the cause of the Veteran's current back pain.  While the Board finds the Veteran's testimony the he experiences low back pain to be credible, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benetiz v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  While the Board is not questioning the sincerity of the Veteran's testimony, it is difficult to quantify a subjective complaint such as pain and say that the Veteran's pain was worse after service than before it, absent some observable pathology.  However, in this case, the objective medical evidence shows no evidence that the Veteran's spina bifida was permanently aggravated as the result of an injury or disease incurred in service, and the Board gives greater weight to the contemporaneous medical evidence.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

While the Veteran has submitted statements from Drs. R.T. and J.F. opining that his spina bifida was permanently aggravated by his active military service, neither doctor has offered a rationale for their conclusions.  As the Board has previously noted, a medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, although the Veteran himself has repeatedly insisted that his spina bifida was worsened by his military service, he has not demonstrated that he has any knowledge or training that would qualify him to render such an opinion.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran's spina bifida occulta was permanently aggravated by a superimposed disease or injury in service is too complex to be addressed by a layperson.  The diagnosis of a medical condition or the question of whether a pre-existing one was aggravated is not amenable to observation alone.  Hence, the Veteran's opinion concerning his current disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the contemporaneous medical evidence.  

For all the above reasons, entitlement to service connection for spina bifida occulta is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a personal hearing before a member of the Board.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to service connection for spina bifida occulta is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


